Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Cree, Inc. 2004 Long-Term Incentive Compensation Plan (as amended) of our reports dated August 18, 2008, with respect to the consolidated financial statements of Cree, Inc. included in its Annual Report (Form 10-K) for the year ended June 29, 2008, and the effectiveness of internal control over financial reporting of Cree, Inc. filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Raleigh, North Carolina January
